COOK, Judge
(concurring in the result):
In my opinion, the elements of breaking restriction, charged under Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934, were subsumed into the elements of unauthorized absence, Article 86, UCMJ, 10 U.S.C. § 886, where the area of restriction coincided exactly with appellant’s assigned place of duty. In so concluding, I confess that I consciously ignore one element of breaking restriction which is not technically present in unauthorized absence, namely prejudice to good order and discipline or discredit to the armed forces. However, these effects are in reality characteristic of *415all offenses charged under the Uniform Code, and it is merely a matter of historical accident that some offenses came to be assigned separate articles without that element, while others continue to be charged with the element under the general article. See Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974). For multiplicity purposes, it would be artificial and, in some applications, unconscionable to regard this as an “additional” element. With this clarification, I arrive at the same conclusion reached by the majority by applying the analysis I set forth in United States v. Baker, 14 M.J. 361, 371 (C.M.A.1983) (Cook, J., dissenting).
I disassociate myself completely from the first paragraph of part II of the majority opinion. The elements of the offense of willful disobedience of a lawful order, and the facts necessary to prove same, contrast starkly with those at least of unauthorized absence. The result is that multiple punishments in such cases are not unimaginable. United States v. Baker, supra (Cook, J., dissenting).
I concur in the result reached by the majority.